Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 1 of 26                     PageID #: 106




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


  TROY LYNDON,                                          CIV. NO. 20-00034 JMS-RT

                          Plaintiff,                    ORDER (1) GRANTING THIRD
             vs.                                        AMENDED APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS,
  UNITED STATES OF AMERICA, et al.,                     (2) DISMISSING COMPLAINT
                                                        WITH LEAVE TO AMEND IN
                          Defendants.                   PART, AND (3) HOLDING IN
                                                        ABEYANCE MOTION FOR
                                                        IMMEDIATE RELIEF AND OTHER
                                                        PENDING MOTIONS

     ORDER (1) GRANTING THIRD AMENDED APPLICATION TO
  PROCEED IN FORMA PAUPERIS, (2) DISMISSING COMPLAINT WITH
    LEAVE TO AMEND IN PART, AND (3) HOLDING IN ABEYANCE
  MOTION FOR IMMEDIATE RELIEF AND OTHER PENDING MOTIONS

                                       I. INTRODUCTION

                   On January 23, 2020, pro se Plaintiff Troy Lyndon (“Plaintiff” or

  “Lyndon”) filed a Complaint and a Motion for Immediate Relief against

  Defendants United States of America; Securities & Exchange Commission

  (“SEC”); and SEC employees Lucee Kirka, Carol Shau, and Karen Matteson 1

  (collectively, “Defendants”), asserting claims pursuant to the Federal Tort Claims

  Act, 28 U.S.C. §§ 1346, 2671-2680, and 42 U.S.C. § 1983, based on Defendants’


         1
           Although Plaintiff did not indicate in what capacity the individual Defendants are
  named, the court liberally construes the Complaint as naming them in both their official and
  individual capacities.
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 2 of 26                    PageID #: 107




  conduct in connection with the litigation of a prior action—SEC v. Lyndon, Civ.

  No. 13-00486 SOM-KSC (D. Haw. 2014) (“Lyndon”). ECF Nos. 1-2.

                On April 15, 2020, Plaintiff filed a Third Amended In Forma

  Pauperis (“IFP) Application, ECF No. 14.2 For the reasons set forth below, the

  court GRANTS the Third Amended IFP Application, DISMISSES the Complaint

  with leave to amend in part for failure to state a claim, and HOLDS IN

  ABEYANCE the Motion for Immediate Relief and other pending motions.

                                   II. IFP APPLICATION

                Federal courts can authorize the commencement of any suit without

  prepayment of fees or security, by a person who submits an affidavit that includes

  a statement of all assets the person possesses, demonstrating he is unable to pay

  such costs or give such security. See 28 U.S.C. § 1915(a)(1). “An affidavit in

  support of an IFP application is sufficient where it alleges that the affiant cannot

  pay the court costs and still afford the necessities of life.” Escobedo v. Applebees,

  787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont de Nemours &

  Co., Inc., 335 U.S. 331, 339 (1948)); see also United States v. McQuade, 647 F.2d

  938, 940 (9th Cir. 1981) (stating that the affidavit must “state the facts as to




         2
            On January 28, March 6, and March 17, 2020, Plaintiff filed Applications to Proceed in
  District Court Without Prepaying Fees or Costs (“IFP Application”), ECF Nos. 5, 9, 11, which
  were denied without prejudice to refiling a more complete IFP Application, ECF Nos. 7, 10, 12.
                                                 2
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 3 of 26            PageID #: 108




  affiant’s poverty with some particularity, definiteness and certainty” (internal

  quotation omitted)).

               When reviewing a motion filed pursuant to § 1915(a), “[t]he only

  determination to be made by the court . . . is whether the statements in the affidavit

  satisfy the requirement of poverty.” Martinez v. Kristi Kleaners, Inc., 364 F.3d

  1305, 1307 (11th Cir. 2004) (citation omitted). While § 1915(a) does not require a

  litigant to demonstrate “absolute destitution,” Adkins, 335 U.S. at 339, the

  applicant must nonetheless show that he is “unable to pay such fees or give

  security therefor.” 28 U.S.C. § 1915(a).

               As set forth in the Third Amended IFP Application, Plaintiff is self-

  employed and earned a gross income of $43,310 in 2019. ECF No. 14 at PageID

  #60. Plaintiff indicates that although he earned a “gross income of $43,310,”and

  his “net income for 2019 was $1,628.” Id. Plaintiff further indicates that “as a

  result of Covid-19,” his “Uber & Lyft driving has been discontinued,” and his

  earnings of “$15/hour from GrubHub, before gas and maintenance, [have] not been

  consistent enough or predictably sustainable.” Id. The Third Amended IFP

  Application lists Plaintiff’s significant assets as including $544.19 in a bank

  account and a car owned by the bank worth $17,900. Id. at PageID #61. It further

  indicates that Plaintiff pays monthly expenses in excess of $2,000—$976 for rent,

  $27 for subscriptions, $400 for food, $85 for electricity, $146 for insurance, $355

                                             3
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 4 of 26             PageID #: 109




  for car payments, and “$100+” for other miscellaneous expenses. Id. Plaintiff

  does not have any dependents and has outstanding debt in the form of a $3.8

  million judgment. Id.

               Plaintiff also submitted a letter in which he provided further detail

  regarding his financial circumstances. ECF No. 14-1. Plaintiff states that his

  “work for Uber and Lyft has come to a near standstill due to Covid-19,” and that

  although he now “deliver[s] food for GrubHub . . . , [he has] not been able to book

  more than 2-4 hours of work per day on average.” Id. He further states that paying

  the $400 filing fee “will prevent [him] from being able to pay [his] rent.” Id.

               Plaintiff has made the required showing under 28 U.S.C. § 1915(a) to

  proceed in forma pauperis (i.e., without prepayment of fees); therefore, the court

  GRANTS Plaintiff’s Third Amended IFP Application. ECF No. 14.

                           III. STANDARDS OF REVIEW

               The court must screen the Complaint for each civil action commenced

  pursuant to 28 U.S.C. § 1915(a), governing IFP proceedings. The court must sua

  sponte dismiss a complaint or claim that is “frivolous or malicious[,] . . . fails to

  state a claim on which relief may be granted[,] or . . . seeks monetary relief against

  a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

  Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (stating that 28

  U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte dismiss an

                                             4
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 5 of 26            PageID #: 110




  in forma pauperis complaint that fails to state a claim).

               To state a claim, a pleading must contain a “short and plain statement

  of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  In considering whether a complaint fails to state a claim, the court must set

  conclusory factual allegations aside, accept non-conclusory factual allegations as

  true, and determine whether these allegations state a plausible claim for relief.

  Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009) (citing Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs, 521 F.3d

  1061, 1065 (9th Cir. 2008). A complaint that lacks a cognizable legal theory or

  alleges insufficient facts under a cognizable legal theory fails to state a claim. See

  UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th

  Cir. 2013) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1990)). That is, Rule 8 requires more than “the-defendant-unlawfully-harmed-me

  accusation[s]” and “[a] pleading that offers labels and conclusions or a formulaic

  recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

  (citations and quotations omitted). “Nor does a complaint suffice if it tenders

  naked assertions devoid of further factual enhancement.” Id. (quotation signals

  omitted).

               Plaintiff is appearing pro se; consequently, the court liberally

  construes the Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);

                                             5
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 6 of 26                         PageID #: 111




  Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (per curiam). The court

  also recognizes that “[u]nless it is absolutely clear that no amendment can cure

  the defect . . . a pro se litigant is entitled to notice of the complaint’s deficiencies

  and an opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of

  Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also Crowley v. Bannister, 734 F.3d

  967, 977-78 (9th Cir. 2013).

                                      IV. BACKGROUND

                 In Lyndon, the SEC filed suit against Lyndon (and another individual)

  alleging violation of civil securities and exchange laws and regulations—15 U.S.C.

  §§ 77e(a), 77(e)(c), 77q(a), 78j(b), 78m(a), 78m(b)(5), 17 C.F.R. §§ 240.10b-5,

  240.12b-20, 240.13a-1, 240.13a-13, 240.13b2-1, 240.13b2-2; and SEC Rules 12b-

  20, 13a-1, 13a-12, 13a-14. See Lyndon, Civ. No. 13-00486 SOM-KSC, ECF No. 1

  at PageID #3-4. A consent judgment was entered permanently enjoining Lyndon

  from violating certain securities laws, and requiring him to disgorge ill-gotten

  gains in an amount to be determined later by the court. See id., ECF Nos. 20

  (consent), 22 (consent judgment). 3 Thereafter, the SEC moved for summary


         3
            The court takes judicial notice of court rulings in Lyndon. See Fed. R. Evid. 201(b);
  Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We may take judicial notice of
  undisputed matters of public record, including documents on file in federal or state courts.”)
  (citation omitted); see also Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011) (stating that
  the court “may take [judicial] notice of proceedings in other courts, both within and without the
  federal judicial system, if those proceedings have a direct relation to matters at issue”) (citation
  omitted).

                                                    6
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 7 of 26           PageID #: 112




  judgment on disgorgement, and Lyndon moved to: (1) stay the consent judgment

  and for sanctions; (2) compel discovery from the SEC and appeal the magistrate

  judge’s denial of those discovery motions; and (3) set aside the consent judgment.

  See id., ECF Nos. 28, 36, 41, 43, 48, 68, 76, 81, 101, 112, 118. The district court

  granted the motion for summary judgment; determined the amount of

  disgorgement, interest, and penalties to be in excess of $3.6 million; denied

  Lyndon’s appeals of the magistrate judge’s denial of Lyndon’s discovery motions;

  and denied Lyndon’s motion to set aside the consent judgment. Id., ECF No. 143.

  Lyndon filed a motion for clarification/reconsideration, the district court construed

  that motion as a Federal Rule of Civil Procedure 60(b) motion for relief from

  judgment, and denied the motion. Id., ECF Nos. 144, 145. Final judgment was

  entered, Lyndon appealed, and the Ninth Circuit affirmed the district court’s

  rulings and final judgment. See id., ECF Nos. 148, 152, 205. And on October 1,

  2018, the United States Supreme Court denied Lyndon’s petition for writ of

  certiorari. Id., ECF No. 209.

               By the instant action, Plaintiff seeks to “reopen” Lyndon and/or obtain

  compensation for injury caused by Defendants’ alleged wrongdoing during the

  Lyndon litigation. See ECF No. 1 at PageID #1 (“Ideally, . . . this document could

  cause the court to reopen the original lawsuit and compel the court to correct its

  grave mistakes.”); ECF No. 2 at PageID #18 (stating that “this case is about

                                            7
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 8 of 26                        PageID #: 113




  undoing the irreparable harm perpetrated against me” by the SEC during the course

  of that prior litigation). 4 More specifically, Plaintiff alleges that Defendants

  “misled to give the government advantage” in the Lyndon litigation; “interfer[ed]

  in [Lyndon’s] business activities and financing”; “den[ied Lyndon] access to

  relevant and exculpatory evidence”; “knowingly present[ed] false evidence to the

  courts”; “made untrue and defamatory statements”; and “conspired . . . to . . .

  publish[] and/or caused to be published defamatory information about [Lyndon],

  defraud [Lyndon] . . . , and maliciously prosecute[] [Lyndon].” ECF No. 1 at

  PageID #6.

                 Based on such conduct, Plaintiff’s Complaint asserts claims (1) for

  breach of contract; (2) under the FTCA for malicious prosecution, abuse of

  process, misrepresentation, tortious breach of consent judgment, fraud, defamation,

  and conspiracy to commit such violations; and (3) pursuant to 42 U.S.C. § 1983 for

  violation of Plaintiff’s “right[] to due process under the 5th and 14th Amendments

  to the United States Constitution.” ECF No. 1 at PageID #6. Plaintiff seeks


         4
            On May 19, 2020, this court explained that it could not “discern Plaintiff’s true intent—
  whether he is in fact seeking: (1) to ‘reopen’ the Lyndon action; (2) to pursue a separate action
  seeking damages based on conduct that occurred during the Lyndon action without reopening the
  Lyndon action; or (3) both, that is, reopen the Lyndon action and seek damages in a new action,”
  and thus directed Plaintiff to file a declaration “affirmatively stating whether he intends the
  instant action to be a Rule 60(b) proceeding for relief from the Lyndon judgment, a separate
  action seeking damages, or both.” ECF No. 19. On May 20, 2020, Plaintiff filed his Response
  clarifying that “it is inappropriate to construe this entire suit as a Rule 60(b) motion” and that he
  “do[es] not wish to ‘reopen’ the [Lyndon] case.” ECF No. 20. Thus, the court does not construe
  this action as a Rule 60(b) proceeding for relief from the Lyndon judgment.
                                                    8
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 9 of 26           PageID #: 114




  injunctive relief and damages in excess of $2.4 billion to compensate for his lost

  “earning potential,” “assets[,] and earnings.” Id. at PageID #7.

                                   V. DISCUSSION

               For the reasons discussed below, the court finds that Plaintiff’s

  Complaint asserts claims against Defendants who are immune and/or fails to state

  a plausible claim. The court addresses these issues in turn.

  A.    Sovereign Immunity

               Unless waived, claims against the United States, federal agencies, and

  federal officials in their official capacities are barred by sovereign immunity. See

  FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a waiver, sovereign immunity

  shields the Federal Government and its agencies from suit.”); see also Hodge v.

  Dalton, 107 F.3d 705, 707 (9th Cir. 1997) (“The doctrine of sovereign immunity

  applies to federal agencies and to federal employees acting within their official

  capacities.”). A waiver of sovereign immunity must be “unequivocally

  expressed”; and any limitations and conditions upon the waiver “must be strictly

  observed and exceptions thereto are not to be implied.” Lehman v. Nakshian, 453

  U.S. 156, 160-61 (1981) (citations omitted). And Plaintiff, being “[t]he party who

  sues the United States[,] bears the burden of pointing to . . . an unequivocal waiver

  of immunity.” Holloman v. Watt, 708 F.2d 1399, 1401 (9th Cir. 1983).




                                            9
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 10 of 26                      PageID #: 115




                 Plaintiff contends that the FTCA and 42 U.S.C. §1983 waive

  sovereign immunity for his claims. The court disagrees.

         1.      FTCA

                 Congress has waived the United States’ sovereign immunity for some

  torts committed by a federal official acting within the scope of his office or

  employment, provided a plaintiff first exhaust his administrative remedies under

  the FTCA.5 See 28 U.S.C. § 1346(b)(1) (authorizing tort actions against the

  United States “under circumstances where the United States, if a private person,

  would be liable to the claimant in accordance with the law of the place where the

  act or omission occurred”), § 2674 (similar), § 2675 (requiring exhaustion); D.L. v.

  Vassilev, 858 F.3d 1242, 1244-45 (9th Cir. 2017). “The FTCA is the exclusive

  remedy for tortious conduct by the United States, and it only allows claims against

  the United States. Although such claims can arise from the acts or omissions of

  United States agencies . . . , an agency itself cannot be sued under the FTCA.”

  FDIC v. Craft, 157 F.3d 697, 706 (9th Cir. 1998); Dichter-Mad Family Partners,

  LLP v. United States, 709 F.3d 749, 761 (9th Cir. 2013) (quoting Craft); 28 U.S.C.

  § 2679(a) (providing that the FTCA does not “authorize suits against [a] federal

  agency”). Thus, where a federal official was acting within the scope of his office


         5
           Plaintiff has alleged exhaustion of his administrative remedies and attached to his
  Complaint the SEC’s “final decision” denying his claims. See ECF Nos. 1 at PageID #2
  (alleging exhaustion) & 1-1 at PageID #8 (SEC “final decision” dated August 14, 2019).
                                                  10
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 11 of 26            PageID #: 116




  or employment, the United States is substituted as the party defendant. See 28

  U.S.C. § 2679. Moreover, the FTCA waives sovereign immunity only for damages

  claims against the United States; the statute does not subject the United States to

  claims for injunctive relief. See Westbay Steel, Inc. v. United States, 970 F.2d 648,

  651 (9th Cir. 1992).

               But Congress also carved out exceptions to waiver under the FTCA

  for certain torts. That is, the FTCA expressly retains the United States’ sovereign

  immunity for claims “arising out of assault, battery, false imprisonment, false

  arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation,

  deceit, or interference with contract rights.” 28 U.S.C. § 2680(h). The phrase

  “arising out of” is interpreted broadly to include all injuries that are dependent

  upon one of the enumerated torts having been committed. United States v.

  Shearer, 473 U.S. 52, 55 (1985) (“Section 2680(h) does not merely bar claims for

  assault or battery; in sweeping language it excludes any claim arising out of assault

  or battery.”) (emphasis in original); see DaVinci Aircraft, Inc. v. United States, 926

  F.3d 1117, 1123 (9th Cir. 2019), cert. denied, 140 S. Ct. 439 (2019) (“[I]f the

  governmental conduct underlying a claim falls within an exception outlined in

  section 2680, the claim is barred, no matter how the tort is characterized.”); Pauly

  v. USDA, 348 F.3d 1143, 1151-52 (9th Cir. 2003) (noting that the FTCA did not

  waive sovereign immunity for misrepresentation and fraud claims); Kim v. United

                                            11
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 12 of 26           PageID #: 117




  States, 940 F.3d 484, 492 (9th Cir. 2019) (finding fraudulent concealment claim

  barred under the FTCA as “arising out of . . . misrepresentation or deceit”);

  Stanford v. Clayton, 2018 WL 8963448, at *2 (D.D.C. July 5, 2018) (“[C]laims for

  malicious prosecution and abuse of process arising from the acts of SEC

  officials . . . are barred under the FTCA.”); Daisley v. Riggs Bank, NA, 372 F.

  Supp. 2d 61, 77-78 (D.D.C. 2005) (dismissing civil conspiracy claim based on

  tortious interference with contract rights as barred by the FTCA’s intentional tort

  exception to waiver of sovereign immunity).

               Congress limited applicability of this carve-out, however, providing

  that the intentional-tort exception does not apply (i.e., the United States’ sovereign

  immunity is waived) to claims arising out of “assault, battery, false imprisonment,

  false arrest, abuse of process, or malicious prosecution” committed by

  “investigative or law enforcement officers.” 28 U.S.C. § 2680(h). “For the

  purpose of this subsection, ‘investigative or law enforcement officer’ means any

  officer of the United States who is empowered by law to execute searches, to seize

  evidence, or to make arrests for violations of Federal law.” Id.

               Here, all of Plaintiff’s FTCA claims are either expressly barred or

  arise “out of” SEC officials’ alleged fraud, misrepresentation, and/or deceit in

  connection with the SEC’s investigation and prosecution of Lyndon. See, e.g.,

  ECF No. 1 at PageID #2 (“this case is . . . [based on] the SEC’s willful

                                            12
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 13 of 26             PageID #: 118




  misleading . . . when it fabricated false evidence for a financial claim it knew was

  contrary to exculpatory evidence they have kept hidden in their possession, and

  continue to hide as part of their ongoing cover-up”); id. at PageID #4 (“The SEC’s

  Kirka, Matteson, and Shau knowingly hid the facts contained within . . . auditor

  testimony documents before filing [the SEC’s] case against [Lyndon], and . . .

  before fabricating [the SEC’s] financial claim”); id. (“the SEC’s financial claim for

  ill-gotten gains was a fraudulent request . . . contrary to facts in [the] SEC’s

  possession”); id. at PageID #5 (“The SEC knew their entire scheme was untrue and

  their litigation was a sham.”).

               That is, Plaintiff’s claims are based on the conduct of SEC officials

  acting in the course of their SEC employment and therefore, the United States is

  the proper Defendant for Plaintiff’s FTCA claims. But all of these claims fall

  squarely within the statutory exception to the FTCA’s waiver of sovereign

  immunity. See 28 U.S.C. §§ 2679, 2680(h); DaVinci Aircraft, Inc., 926 F.3d at

  1123 (“To determine whether section 2680 bars a proposed claim, we look beyond

  the labels and evaluate the alleged conduct on which the claim is based.”)

  (citations, quotation marks, and brackets omitted); Owyhee Grazing Ass’n, Inc. v.

  Field, 637 F.2d 694, 697 (9th Cir. 1981) (“[C]laims against the United States for

  fraud or misrepresentation by a federal officer are absolutely barred by 28 U.S.C.

  § 2680(h).”).

                                            13
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 14 of 26           PageID #: 119




               And the Complaint does not suggest that Defendant SEC officials are

  investigative or law enforcement officers, as defined by § 2680(h). See Kerns v.

  United States, 2009 WL 226207, at *1 (9th Cir. Jan. 28, 2009) (Mem.)

  (determining district court lacked subject-matter jurisdiction over claims for false

  arrest/false imprisonment where the record lacked evidence establishing that

  defendant intelligence analysts were investigative or law enforcement officers, as

  defined by § 2680(h)). First, Plaintiff does not allege any facts showing that

  Defendant SEC officials were “empowered by law to execute searches, to seize

  evidence or to make arrests for violations of Federal law.” 28 U.S.C. § 2680(h).

  Rather, Plaintiff alleges that upon conclusion of Lyndon, the SEC referred its case

  to other law enforcement officers, specifically, the Federal Bureau of Investigation

  for possible criminal investigation and prosecution, but that no such activity

  resulted. See ECF No. 1 at PageID #4. Second, this court is unaware of any legal

  authority providing SEC officials power to execute searches, seize evidence or

  make arrests, or of any court having found SEC officials to have such powers. See,

  e.g., Stanford, 2018 WL 8963448, at *2 (determining without discussion that “SEC

  enforcement officials do not qualify as investigative or law enforcement officers

  for purposes of the FTCA”); cf. Pellegrino v. U.S. Transp. Sec. Admin., 937 F.3d

  164, 180 (3d Cir. 2019) (determining that transportation security officers who

  screen airline passengers are investigative or law enforcement officers for purposes

                                           14
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 15 of 26           PageID #: 120




  of the FTCA because they are empowered by law to execute searches, have

  statutory and regulatory authority to physically examine passengers and their

  property, and conduct searches for the purpose of finding items banned on aircraft,

  i.e., violations of federal law); Kerns, 2009 WL 226207, at *1 (“[A] plain reading

  of the statutory definition of ‘investigative or law enforcement officer’ indicates

  that the intelligence analyst defendants are not such officers.”); Loumiet v. United

  States, 255 F. Supp. 3d 75, 98 (D.D.C. 2017) (holding that because officials of the

  Office of the Comptroller of the Currency could only enforce witness and

  document subpoenas by application to a federal court, they were not investigative

  or law enforcement officers within the meaning of the FTCA).

               In sum, Plaintiff’s intentional tort claims all fall within the FTCA’s

  statutory exception to waiver of sovereign immunity and Plaintiff has failed to

  plead facts showing that Defendant SEC officials are “investigative and law

  enforcement officers” as defined by § 2680(h). Thus, Plaintiff’s intentional tort

  claims are barred by sovereign immunity and are therefore DISMISSED. But

  because the court cannot state with certainty that Plaintiff could not plead facts

  establishing that Defendant SEC officials are in fact “investigative or law

  enforcement officers” as defined by § 2680(h), these claims are DISMISSED with

  leave to amend.




                                            15
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 16 of 26               PageID #: 121




         2.     Due Process Claims Pursuant to 42 U.S.C. § 1983

                The FTCA’s limited waiver of sovereign immunity does not apply to

  Plaintiff’s claims alleging constitutional due process violations. See 28 U.S.C.

  § 2679(b)(2)(A) (providing that relevant provisions of the FTCA do not apply to

  claims against a federal employee for “a violation of the Constitution of the United

  States”); Jachetta v. United States, 653 F.3d 898, 904 (9th Cir. 2011) (stating that

  constitutional torts are not actionable under the FTCA); Roundtree v. United

  States, 40 F.3d 1036, 1038 (9th Cir. 1994) (“[T]he United States cannot be sued on

  the theory that there has been a violation of [plaintiff’s] constitutional rights.”);

  Aubart v. McCarthy, 2020 WL 1663296, at *5 (D. Haw. Apr. 3, 2020) (finding

  claims alleging violation of the First Amendment to be “outside the scope of the

  FTCA’s limited waiver of sovereign immunity”).

                Plaintiff attempts to bring his due process claims pursuant to 42

  U.S.C. § 1983. But § 1983 authorizes a private cause of action for “the deprivation

  of a right secured by the federal Constitution or statutory law” by “a person acting

  under color of state law.” Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir.

  2006) (emphasis added). That is, § 1983 applies only to violation of federal law by

  a state actor. Section § 1983 does not waive sovereign immunity of the United

  States, its agencies, and federal officials in their official capacities. See, e.g.,

  Jachetta, 653 F.3d at 908 (“We find no evidence in . . . [42 U.S.C. § 1983] that

                                              16
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 17 of 26               PageID #: 122




  Congress intended to subject federal agencies to § 1983 . . . liability.”); Goh v.

  Dep’t of Veterans Affairs, 2014 WL 5093279, at *4 (E.D. Cal. Oct. 9, 2014)

  (“[S]uits against the United States brought under the civil rights statutes,

  [including] 42 U.S.C. § . . . 1983 . . . , are barred by sovereign immunity.”)

  (citation omitted).

               Here, the SEC is a federal, not state, agency and the individual SEC

  employees are federal officials. Thus, Plaintiff’s due process claims against the

  United States, the SEC, and official-capacity Defendants are barred by sovereign

  immunity. These claims are DISMISSED with prejudice.

  B.    Failure to State a Claim

        1.     Breach of Contract Claim

               Plaintiff attempts to allege a breach of contract claim, based on

  Defendants’ alleged breach of the consent judgment, and seeks both an award of

  over $2.4 million and an injunction compelling Defendants to provide certain

  discovery. ECF No. 1 at PageID #6.

               First, this does not appear to be a contract claim at all. Rather,

  Plaintiff seeks to enforce a provision of a court order, i.e., the consent judgment,

  providing that “[i]n connection with the [SEC’s] motion for disgorgement and/or

  civil penalties, the parties may take discovery, including discovery from

  appropriate non-parties.” Civ. No. 13-486 SOM-KSC, ECF No. 22 at PageID

                                            17
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 18 of 26             PageID #: 123




  #114 (emphasis added). Second, even if this could be construed as a breach of

  contract claim, this court lacks jurisdiction over Plaintiff’s claim. The Tucker Act

  waives sovereign immunity for express or implied contracts with the United States,

  but where, as here, the breach of contract claim is for more than $10,000,

  jurisdiction lies exclusively with the Court of Federal Claims. See 28 U.S.C.

  § 1491(a)(1); see McGuire v. United States, 550 F.3d 903, 910 (9th Cir. 2008);

  Advanced Refining Concepts, LLC v. United States, 2019 WL 93499, at *5 (D.

  Nev. Jan 2, 2019) (dismissing breach of contract claim with prejudice because

  Court of Federal Claims had exclusive jurisdiction).

               Thus, to the extent Plaintiff asserts a breach of contract claim, the

  Court of Federal Claims has exclusive jurisdiction. This claim is therefore

  DISMISSED with prejudice.

        2.     Bivens Claim

               As set forth above, Plaintiff’s due process claim against the United

  States, SEC, and official-capacity Defendants is barred by sovereign immunity.

  Liberally construed, however, Plaintiff’s Complaint may also assert a claim against

  the individual-capacity Defendants for the deprivation of Plaintiff’s business and

  financial property without due process. See ECF No. 1 at PageID #6 (“Defendants

  . . . have violated Lyndon’s . . . due process [rights] by interfering in the business

  activities and financing of the company . . . as well as impacting Lyndon’s finances

                                            18
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 19 of 26              PageID #: 124




  resulting in his personal bankruptcy.”) (emphasis added); id. (“Defendants[’]

  actions before the court, and in their investigation . . . of Plaintiff, deprived

  Plaintiff of his Constitutional rights to due process under the 5th and 14th

  Amendments.”).

               The Due Process Clause of the Fifth Amendment provides that “[n]o

  person shall . . . be deprived of life, liberty, or property, without due process of

  law.” U.S. Const. amend. v. “The Fifth Amendment prohibits the federal

  government from depriving persons of due process, while the Fourteenth

  Amendment explicitly prohibits deprivations without due process by the several

  States.” Castillo v. McFadden, 399 F.3d 993, 1002 n.5 (9th Cir. 2005). Plaintiff

  does not allege that any of the individual-capacity Defendants are state actors.

  Thus, the court considers his due process claim pursuant to the Fifth Amendment

  only.

               The Supreme Court has authorized suits for damages for

  constitutional violations perpetrated by federal officials in their individual

  capacities pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

  Narcotics, 403 U.S. 388 (1971). But the Supreme Court has recognized Bivens

  claims in only three contexts—FBI agents handcuffing a man in his home without

  a warrant in violation of the Fourth Amendment’s prohibition against unreasonable

  searches and seizures, a Congressman’s firing of his female secretary in violation

                                             19
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 20 of 26            PageID #: 125




  of the Fifth Amendment’s Due Process Clause, and prison officials failing to treat

  a prisoner’s asthma in violation of the Eighth Amendment’s prohibition against

  cruel and unusual punishment—none of which applies here. See Ziglar v. Abbasi,

  137 S. Ct. 1843, 1854-55, 1860 (2017).

               Expanding a Bivens damages remedy to new contexts is “disfavored.”

  Id. at 1857; see also Vega v. United States, 881 F.3d 1146, 1153 (9th Cir. 2018)

  (“[T]he [Supreme] Court has made clear that expanding the Bivens remedy is now

  a disfavored judicial activity.”) (internal citation and quotation marks omitted).

  When asked to extend Bivens, courts must “first inquire whether the request

  involves a claim that arises in a ‘new context’ or involves a ‘new category of

  defendants.’” Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020) (quoting Corr.

  Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001)). Second, if the claim arises in a

  new context, courts must ask whether an “‘alternative, existing process for

  protecting’ the plaintiff’s interests” exists, W. Radio Servs. Co. v. U.S. Forest

  Serv., 578 F.3d 1116, 1120 (9th Cir. 2009) (quoting Wilkie v. Robbins, 551 U.S.

  537, 550 (2007)), or whether other “special factors” counsel against such

  expansion by the judiciary, Lanuza v. Love, 899 F.3d 1019, 1028 (9th Cir. 2018)

  (“Because [plaintiff’s] claims arise in a new context, we must ask whether there

  are ‘special factors counselling hesitation in the absence of affirmative action by

  Congress.’”) (quoting Ziglar, 137 S. Ct. at 1857). See also Fazaga v. Fed. Bureau

                                            20
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 21 of 26            PageID #: 126




  of Investigation, 916 F.3d 1202, 1242-43 (9th Cir. 2019) (citing cases); Rodriguez

  v. Swartz, 899 F.3d 719, 738 (9th Cir. 2018) (explaining that courts cannot

  recognize a new Bivens remedy if there is an “adequate alternative remedy”).

               Davis v. Passman, 442 U.S. 228 (1979), recognized a Bivens remedy

  for gender discrimination in violation of the equal protection clause of the Fifth

  Amendment. Plaintiff’s claim arises under a different Fifth Amendment clause—

  the due process clause. It is not clear whether Plaintiff is asserting a substantive or

  procedural due process claim, but either claim presents a new context for a Bivens

  remedy.

               Turning to the next question—whether there is an alternative, existing

  process for protecting Plaintiff’s interests and/or whether there are special factors

  counselling hesitation in the absence of affirmative action by Congress—the court

  hesitates to expand Bivens to Plaintiff’s due process claim against SEC officials in

  their individual capacities. First, on multiple occasions, the Supreme Court has

  rejected extending Bivens to due process claims that differ from the sex

  discrimination claims in Davis. See, e.g., Wilkie, 551 U.S. at 547-48, 562 (denying

  due process action against Bureau of Land Management officials); Meyer, 510 U.S.

  at 473-74 (denying procedural due process claim against a federal agency for

  wrongful termination); Schweiker v. Chilicky, 487 U.S. 412, 414 (1988)

  (procedural due process suit against Social Security officials); United States v.

                                            21
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 22 of 26            PageID #: 127




  Stanley, 483 U.S. 669, 671-72, 683-84 (1987) (denying substantive due process

  suit against military officers). Most recently, the Supreme Court emphasized that

  “for almost 40 years, we have consistently rebuffed requests to add to the claims

  allowed under Bivens.” Hernandez, 140 S. Ct. at 739 (declining to extend Bivens

  to Fourth and Fifth Amendment claims involving a cross-border shooting).

               Second, there was arguably an “alternative remedial structure”

  available to protect Plaintiff’s property interests. The Lyndon action provided

  Plaintiff a meaningful opportunity to be heard in defense of the SEC’s

  investigation and civil prosecution prior to entry of the judgments that ultimately

  deprived him of his business and financial property. The fact that Plaintiff did not

  prevail in that action does not negate the existence of this alternative process.

               Third, extending Bivens to Plaintiff’s due process claim would likely

  “substantially affect government operations and unduly burden federal officials”

  who would have to defend such suit in their personal capacities. See, e.g.,

  Anderson v. Creighton, 483 U.S. 635, 638 (1987) (“[P]ermitting damages suits

  against government officials can entail substantial social costs, including the risk

  that fear of personal monetary liability and harassing litigation will unduly inhibit

  officials in the discharge of their duties.”). Here, requiring SEC officials to defend

  against claims arising from their enforcement of securities laws and regulations

  would necessarily unduly inhibit those officials from discharging such duties.

                                            22
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 23 of 26                        PageID #: 128




                 Thus, the court declines to extend Bivens in this case, given that

  (1) Plaintiff’s claim does not fit into an existing Bivens cause of action, (2) the

  Supreme Court has repeatedly rejected extending Bivens to Fifth Amendment due

  process claims, (3) the Lyndon litigation provided Plaintiff an alternative remedial

  process, and (4) extending Bivens would unduly inhibit SEC enforcement

  operations. Plaintiff’s Bivens claim is DISMISSED with prejudice.6

  C.     Leave to Amend

                 Plaintiff’s FTCA claims (for malicious prosecution, abuse of process,

  misrepresentation, tortious breach of consent judgment, fraud, defamation, and

  conspiracy to commit such violations) are DISMISSED with leave to amend to

  attempt to remedy the deficiencies set forth above. That is, the court grants

  Plaintiff leave to file, by July 17, 2020, an amended complaint that alleges FTCA


         6
             This action may also be barred by the doctrine of collateral estoppel (issue preclusion).
  “Issue preclusion . . . bars ‘successive litigation of an issue of fact or law actually litigated and
  resolved in a valid court determination essential to the prior judgment,’ even if the issue recurs in
  the context of a different claim.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (quoting New
  Hampshire v. Maine, 532 U.S. 742, 748-49 (2001)); see also Skilstaf, Inc. v. CVS Caremark
  Corp., 669 F.3d 1005, 1021 (9th Cir. 2012); Paulo v. Holder, 669 F.3d 911, 918 (9th Cir. 2011).
           Issue preclusion applies if the following requirements are met: “‘(1) the issue at stake was
  identical in both proceedings; (2) the issue was actually litigated and decided in the prior
  proceedings; (3) there was a full and fair opportunity to litigate the issue; and (4) the issue was
  necessary to decide the merits.’” Howard v. City of Coos Bay, 871 F.3d 1032, 1041 (9th Cir.
  2017) (quoting Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012)); see also Skilstaf, Inc.,
  669 F.3d at 1021 (explaining that issue preclusion applies where: “(1) the issue necessarily
  decided at the previous proceeding is identical to the one which is sought to be relitigated; (2) the
  first proceeding ended with a final judgment on the merits; and (3) the party against whom
  collateral estoppel is asserted was a party or in privity with a party at the first proceeding.”)
  (citation omitted).

                                                  23
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 24 of 26             PageID #: 129




  claims only. If he can do so, Plaintiff must allege facts (as opposed to conclusory

  allegations) showing that the SEC Defendants were “empowered by law to execute

  searches, to seize evidence, or to make arrests for violations of Federal law,” as

  required by 28 U.S.C. § 2680(h). Plaintiff may not amend his breach of contract,

  Bivens, and § 1983 claims, or assert any new claims.

               If Plaintiff chooses to file an amended complaint, he must (1) allege

  the basis of this court’s jurisdiction, (2) state each claim he is making against

  specific Defendant(s), (3) for each claim, allege all the facts, legal theories, and

  exhibits supporting that claim, (4) allege what specific injury he suffered because

  of each Defendant’s conduct, (5) state what specific relief he seeks, and (6) repeat

  this process for each claim. In other words, Plaintiff should explain, in clear and

  concise allegations, what each Defendant did (or failed to do) and how those

  specific facts create a plausible claim for relief in reference to a specific cause of

  action. In addition, Plaintiff must comply with the Federal Rules of Civil

  Procedure and the Local Rules for the United States District Court for the District

  of Hawaii.

               Further, the amended pleading must be captioned as the “First

  Amended Complaint,” and it may not incorporate any part of the original

  Complaint by reference. An amended complaint generally supersedes a prior

  complaint and must be complete in itself without reference to the prior

                                             24
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 25 of 26           PageID #: 130




  pleading. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled in part

  by Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir. 2012) (en banc). Claims

  dismissed without prejudice that are not realleged in an amended complaint may be

  deemed voluntarily dismissed. See Lacey, 693 F.3d at 928 (stating that claims

  dismissed with prejudice need not be repled in an amended complaint to preserve

  them for appeal, but claims that are voluntarily dismissed are considered waived if

  they are not repled).

               Failure to file an amended complaint by July 17, 2020 will result in

  automatic dismissal of this action.

                                   VI. CONCLUSION

               As set forth above, the court GRANTS Plaintiff’s IFP Application and

  DISMISSES Plaintiff’s Complaint, pursuant to 28 U.S.C. §1915(e)(2), for failure

  to state a claim. Plaintiff’s breach of contract, Bivens, and § 1983 claims are

  DISMISSED without leave to amend. Plaintiff’s FTCA claims are DISMISSED

  with leave to amend.

               Because Plaintiff’s Complaint is DISMISSED, the court elects to hold

  in abeyance the Motion for Immediate Relief and other pending motions. The

  court will address those motions if and once Plaintiff’s pleading proceeds beyond

  the court’s initial screening.




                                           25
Case 1:20-cv-00034-JMS-RT Document 27 Filed 06/19/20 Page 26 of 26                  PageID #: 131




                Plaintiff is GRANTED leave to file a First Amended Complaint to

  attempt to cure the deficiencies set forth above by July 17, 2020. Failure to file an

  amended complaint by July 17, 2020 will result in automatic dismissal of this

  action.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, June 19, 2020.




                                                /s/ J. Michael Seabright
                                               J. Michael Seabright
                                               Chief United States District Judge




  Lyndon v. United States, et al., Civ. No. 20-00034 JMS-RT, Order (1) Granting Third Amended
  Application to Proceed In Forma Pauperis, (2) Dismissing Complaint With Leave To Amend In
  Part, And (3) Holding In Abeyance Motion For Immediate Relief And Other Pending Motions


                                              26
